Title: Daniel Belteshazzar Plantagenet Eccleston to Thomas Jefferson, 1 January 1810
From: Eccleston, Daniel Belteshazzar Plantagenet
To: Jefferson, Thomas


          
            Sir
            Lancaster 
                     January 1st 1810
          
           
		  Permit me to return you my sincere thanks for the very polite Letter I had the pleasure of recieving from you, in return for a Medallion of your predecessor General Washington, which I had the honor of presenting you.
          
		  Could I procure a likeness, I perhaps might become the Medalist of the Presidents of the United States, and those Medals, in all probability, many generations hence, will be preserved in the cabinets of the Vertuosi, when you and I are mouldering in the dust.
          May you long live to enjoy, in your retirement from public business, the more solid happiness which it affords, is the sincere wish of Dear Sir
                  
               
          
            Your assured Friend
            
                  Daniel Belteshazzar Plantagenet Eccleston
          
        